1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA                         Case No.: 1:15-cr-00301 LJO
8                          Plaintiff,                  ORDER
9           v.
10    CHRISTOPHER JAMES HARP,
11                         Defendant.
12

13          The defendant shall reside and participate in a Residential Reentry Center, for a period of
14
     up to 180 days; said placement shall commence at the direction of the United States Probation
15
     Officer, pursuant to 18 USC 3563(b) (11). The defendant shall pay the cost of confinement as
16
     determined by the Bureau of Prisons.
17

18

19   IT IS SO ORDERED.

20      Dated:    January 28, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
